Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-7  in the reply filed on 06/06/2022 is acknowledged, claims 8-10 are withdrawn and claims 11-16 are newly added. As such claims 1-7 and 11-16 are currently pending.
Priority
Applicant’s claim for the benefit of a prior-filed Provisional  Application No. 62/737,292, filed 09/ under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 are in compliance with the provisions of 37 CFR 1.97. 
However the Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Please see MPEP 2004, which in part provides guidance as follows: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of 98 US documents 93 foreign patent documents and 45 non-patent literatures cited in the IDS.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11 and 13-16  are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2008/0045803 A1) by Williams et al. in view of the publication (US 2006/0199999 A1) by Ikeda et al.
Regarding claims 1 and 11 Williams discloses a surgical instrument, comprising: a housing defining a longitudinal axis there along (Fig.4) shows a surgical instrument (102) with the housing (110) having a longitudinal axis, 
the housing including a plurality of pre-formed sections (Fig.4) shows the housing (102) is comprised with a sections (106a and 106b), 
the plurality of pre-formed sections including: a first pre-formed section (Fig.4) shows a first pre-formed segments (106a), a second, adjacent pre-formed section (Fig.4) shows a second pre-formed segments (106b), 
second pre-formed section including one or more openings defined therein (Fig.5A) shows the preform segments (106b) has one or more openings (114 and 116), 
Williams further discloses first pre-formed section including one or more openings defined therein, (¶:[0047] recites, segments 106a has similar openings or hole patterns as in segments-106b), 
one or more openings of second preform sections in registry with the corresponding one or more openings defined within the first pre-formed section (¶:[0048] recites segments 106a, 106b are strung onto each other by passing the cables-118 through one of the side through holes-116 in each of the spine segments) i.e. the holes of segments (106a) have to be in registry with the holes of segments (106b) for cable (118) to pass through; 
wherein the one or more openings of the first and second pre-formed sections when assembled defining a length to each corresponding one or more openings along the longitudinal axis of the housing (¶:[0057] recites, the instrument is designed such a way that the cable runs through the segments for the entire length of all the segments);  
Williams discloses in (¶:[0057]: a preformed shape for the distal end of the instrument in a number of way), and further recites, the housing (102) is capable of placed in a rigid state by tensioning the cables that passing through the segments to stiffen the entire length of the shaft structure, in (¶:[0044]). 
However Williams, does not specifically disclose or suggest an adhesive configured to bond the first and second pre-formed sections together.
In an analogous invention Ikeda discloses a surgical instrument which has an elongate shaft (Abstract) wherein he teaches the instrument includes plurality of disks or vertebrae stacked or coupled in series, as in (¶:[0027]), and the disks maintain contact with each other by tensioning of the actuation cables (¶:[0030])
Ikeda further teaches, the plurality of disk segments are retained by actuator cable, or bonded to one another (¶:[0248]), and further teaches in (¶:[0251] the  assembly can be potted in silicone and the connecting wires can be removed, so that silicone bonds the disks sufficiently for a stiff structure. Silicone bonding is analogous to attaching two segments with adhesive.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams to use silicone to bond the adjacent disks together instead of tensioning the cable or wire which connects the adjacent disks, as taught by Ikeda (¶:[0254]), to achieve a preformed shape for Williams’s device.
Regarding claim-4 Williams in view of Ikeda discloses the surgical instrument according to claim-1, Williams also discloses, the surgical instrument further comprising at least one additional, adjacent pre-formed section including at least one less or one more opening defined therein relative to the corresponding and adjacent at least one opening of the first or second pre-formed sections (Fig.5B) shows an additional segment (106c) with a central large opening (114c) and six peripheral openings (116c), which are different in orientation and size of the openings (114 & 116) of the segments  (106a & 106b), as recited in (¶:[0051]). Besides (106c) has two slotted openings (113), also shown in (Fig.5B). 
Regarding claims 5 and 13 Williams in view of Ikeda discloses the surgical instrument of claims 1 and 11 respectively, and Ikeda further teaches wherein the first pre-formed section is at least one of machined, die-cast or cut (¶:[0228] recites a mold is used for assembling the disk segments). 
Regarding claims 6 and 14 Williams in view of Ikeda discloses the surgical instrument of claims 1 and 11 respectively, and Ikeda further teaches wherein the first pre-formed section is made from aluminum, stainless steel, ceramic, plastic, or rubber (¶:[0253] recites, disks are made of a variety of material such as steel, aluminum, nitinol, or plastic).
Regarding claims 7 and 15 Williams in view of Ikeda discloses the surgical instrument of claims 1 and 11 respectively, and Ikeda further teaches wherein the one or more openings of the first and second pre-formed sections is selected from the group consisting of holes, apertures, chambers and slots (Fig.5A) shows the openings are circular holes or apertures. 
Regarding claim-16 Williams in view of Ikeda discloses the surgical instrument of claim-11, and Ikeda further teaches wherein the laminate utilizes at least one of pressure, adhesives, heat, or welding to bond the first and plurality of adjacent pre- formed sections (¶:[0231] recites, assemblies are made by laser welding).
 Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2008/0045803 A1) by Williams et al. in view of the publication (US 2006/0199999 A1) by Ikeda et al. and further in view of the publication/patent (US 2017/0112583  A1) by COHEN et al.
Regarding claims 2 and 12 Williams in view of Ikeda discloses the surgical instrument of claims 1 and 11 respectively, Williams shows in (Fig.4) the first preform section (110) is different from second preform section (112). 
However, Williams in view of Ikeda does not specifically disclose or suggest wherein the first pre-formed section includes an outer periphery that is larger than an outer periphery of the second preformed section. 
In an analogous art COHEN discloses a device sized and shaped for insertion into a body, which comprises at least one mechanical limb with a support segment; a first flexible section extending from the support segment and terminating in a coupling section; and a second flexible section extending from the coupling section (Abstract), 
COHEN shows in (Fig.4B) a mechanical arm (404) consists of plurality of support segments, wherein he shows the outer periphery of lower support segments are larger than the periphery of the upper support segments.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Williams to reduce the peripheral size segments (106b) compared to the peripheral size of segments (106a) because the benefit of a thin device will reduce invasiveness of the device within a body, by displacing and/or damaging less tissue than a wider device, as taught by COHEN in (¶:[0699]). 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record (US 2008/0045803 A1) by Williams et al. and (US 2006/0199999 A1) by Ikeda et al. discloses a surgical instrument which has a first preform section and a second preform section, both of those section has identical opening. 
However Williams or Ikeda does not teach or suggest: the openings of the first pre-formed section is dimensioned differently than corresponding openings of the second pre-formed section. The also do not teach or suggest the dimensions of corresponding openings of first section and second section are altering along the length of the entire housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/JONATHAN T KUO/Primary Examiner, Art Unit 3792